Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear what the applicant means by wherein α is in a range of about 0° < 90°, for examination purposes it is considered α is in a range of about 0° < α < 90° in a first direction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander Bornschlengl et al (DE 10 2009 016533, here after 533), further in view of Jessica Krueger et al (EP 2417204, here after 204).
Claim 21 is rejected.  533 teaches an optical element, comprising;
at least a portion of a substrate coated with a fluid carrier(ink) in which flakes(platelets) are oriented in one of multiple orientations;
wherein the flakes are positioned in a helical or bi-helical arrangement with respect to each other [abstract, fig. 7]. 533 teaches the flakes(platelets) are piezo chrome but does not teach they are magnetic flakes(platelets). 204 teaches forming optical element with piezochromic element where flakes(platelets) are magnetic [Summary of Invention, page 3 paragraph 3, and 5]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have an optical element of 533, where the particles are magnetic, because 504 teaches suitable magnetic particles for making optical elements.
Claim 22 is rejected (version I) as 533 teaches at least a portion of the substrate includes a first region(A) and a second region(B), and
wherein the first region of the substrate is coated with magnetically-orientable flakes [fig. 7] having a first dihedral angle (533 teaches magnetic platelets are in helical arrangement therefore there would be a first dihedral angle between them).
Claim 22 is rejected (version II) as 533 teaches at least a portion of the substrate includes a first region (B left side) and a second region (B right side), and
wherein the first region of the substrate is coated with magnetically-orientable flakes [fig. 7] having a first dihedral angle (533 teaches magnetic platelets are in helical arrangement therefore there would be a first dihedral angle between them).
Claim 23 is rejected as 533 teaches wherein the first region is different from the second region [fig. 7].
Claim 24 is rejected as 533 also teaches the second region(B) of the substrate is coated with orientable flakes [fig. 7] having a second dihedral angle (533 teaches magnetic platelets are in helical arrangement therefore there would be a first dihedral angle between them).
Claim 25 is rejected, the first dihedral angle is different from the second dihedral angle (also applying pressure changes the angles) [fig. 3b, fig. 7].
Claim 26 is rejected. 533 and 204 teach limitation of claim 22(version II), the first region is a longitudinal row of magnetically-orientable flakes(platelets) [fig. 7 area B left side] with a first dihedral angle; and 
the second region is another longitudinal row of magnetically-orientable, planar flakes with a second dihedral angle [fig. 7 area B right side]. 
Claim 27 is rejected as 533 teaches the first region of the orientable flakes has a dihedral angle a with respect to a major plane of the substrate, wherein α is in a range of about 0° < α < 90° in a first direction [fig. 7].
Claim 28 is rejected as 533 teaches the second region of the orientable flakes has a dihedral angle α with respect to a major plane of the substrate, wherein α is in a range of about 0° < α < 90° in a second direction opposite the first direction [fig. 7].
Claim 29 is rejected.  The orientable flakes in the first region and the second region are oriented in a manner obviously causes an ortho-parallactic effect as the substrate is tilted, because 533 teaches forming an optically variable elements in which convey to the observer different visual impressions, in particular color impressions, at different viewing angles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/           Primary Examiner, Art Unit 1712